Citation Nr: 0822664	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-39 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1967 until August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  


FINDING OF FACT

Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the veteran's PTSD 
has been manifested by complaints of sleep impairment, 
hypervigilance, intrusive thoughts, occasional panic attacks, 
and detachment. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.129, 4.130, Diagnostic Code 9411 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his PTSD.  In this regard, because the April 
2006 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in the April 2006 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the PTSD at issue (38 
C.F.R. § 4.130, DC 9411), and included a description of the 
rating formulas for all possible schedular ratings under this 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
treatment records, reports of VA post-service treatments and 
examinations, and Social Security Administration (SSA) 
records.  Additionally, the veteran's statements in support 
of his appeal are affiliated with the claims folder and the 
veteran was afforded a VA examination.  The Board, after 
careful review of the veteran's statements, service records, 
and medical records, has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Legal Criteria and Analysis 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

The veteran was granted service connection for PTSD in the 
April 2006 rating decision on appeal, and assigned an 
evaluation of 30 percent, effective from August 23, 2005, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, an evaluation at 30 percent is warranted where the 
veteran suffers from occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  An evaluation at the next highest rating level, 50 
percent, is appropriate where the veteran suffers from 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
The record contains treatment records at a VA facility and a 
September 2005 VA examination report.  At his September 2005 
VA examination, the veteran complained of occasional panic 
attacks and intrusive thoughts of Vietnam.  He avoided 
crowds, and did not visit places like New York City because 
he was afraid of the crowded population.  However, the 
veteran relayed having some friends and acquaintances.  He 
suffered from disturbed sleep, waking at 3 in the morning.  
He startled readily and reported people made fun of him 
because he jumped when startled.  Upon examination, the 
veteran was alert and oriented.  His mood was slightly 
apprehensive, and his memory was good.  He had previously 
experienced instances of violence, such as grabbing his 
daughter-in-law by the throat 5 years previous, but impulse 
control was better and no recent violent episodes were 
reported.  The veteran did not have suicidal or homicidal 
ideations, but it was noted that a suicide attempt 2 years 
previous had prompted the veteran to receive treatment.  The 
veteran reported being in a stable relationship of 26 years 
with his second wife and having retired from work for 
physical and mental reasons.  The record also indicated the 
veteran had significant hearing loss and tinnitus problems.  
The VA examiner diagnosed the veteran with PTSD and assigned 
a Global Assessment of Functioning (GAF) score of 60.  

The record also contains progress notes from the veteran's 
treatment at the VA Outpatient Clinic in Grand Rapids.  In 
July 2005, the veteran was evaluated by staff psychiatrist, 
Dr. D.K.S., who diagnosed the veteran with PTSD.  At that 
time, the veteran reported having flashbacks triggered by 
things on TV, becoming emotionally distraught when having 
flashbacks or seeing the Vietnam Wall, and having survivor 
guilt.  He had hypervigilance, sleep disturbance, and avoided 
places with lots of people.  He participated in trap and 
skeet shooting and fished every once in a while.  At the 
examination the veteran was open, candid, responsive, and had 
no apparent cognitive or perceptual deficits.  He had 
excellent grooming and hygiene, was pleasant and polite, but 
looked weary and was naïve about PTSD.  In August, the 
veteran was rapidly engaged, smiling, candid, responsive, and 
fairly relaxed, although he admitted being apprehensive about 
taking medication and being seen for mental health.  He was 
alert and oriented and his memory was intact.  There were no 
symptoms of psychosis, "except for his prominent PTSD 
symptoms."  He reported that he was heavily involved in 
being the president of his shooting club, which had just won 
the District 5 Skeet and Trap Shooting contest.  The staff 
psychiatrist, Dr. D.K.S., assigned a GAF score of 35.  Later 
in August 2005, the veteran's wife reported the veteran's 
dwindling responsiveness to her.  The veteran admitted that 
the older he gets the more he is aware of all the things that 
those who died in Vietnam are missing.  

The veteran's treatment at the VA facility continued to May 
2006.  In September 2005, the veteran indicated that 
medication was helping to reduce his sleep problems and 
control his mood.  He was able to tolerate emotional 
situations better, although he continued to avoid intimacy 
with his wife.  He had support through his conservation club 
and group of mechanic friends.  He was tearful when 
discussing the recent still birth of his granddaughter and 
near tears when mentioning Vietnam.  By December 2005, the 
veteran was greatly improved.  He was euthymic, friendly, 
well groomed, spontaneous, and appropriate.  Memory was 
intact, ideation was fair, and judgment was good.  His sleep 
had improved to 6-7 hours of continuous sleep and he denied 
any suicidal or homicidal ideations.  He was in a chatty 
mood, talking about his upcoming fishing, hunting, and 
shooting activities, as well as a Christmas visit to see his 
daughter.  He was learning to surf on his computer and was 
still active in his clubs.  A GAF score of 75 was assigned.  
In January 2006, the veteran reported having suicidal 
thoughts at night when his tinnitus interfered with his 
ability to fall asleep.  What kept him going was the 
knowledge that his wife would suffer without him.  In 
February 2006, the veteran indicated things were going well 
at home.  He was spontaneous and had a fairly bright affect.  
In May 2006, the veteran reported his mood as 'pretty good,' 
although once in a while he would have a bad day and stay in 
bed watching TV.  He was rapidly engaged, pleasant, smiling, 
relaxed, articulate, and dressed neatly with excellent 
hygiene.  A GAF score of 60 was assigned and his prognoses 
was excellent.  

Based on the foregoing, the Board concludes that an initial 
rating in excess of 30 percent for the veteran's PTSD under 
Diagnostic Code 9411 is not warranted at any time during the 
rating period on appeal.  The record does not contain any 
evidence of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.  
Throughout the appeal period, the veteran's orientation was 
within normal limits, with appropriate appearance, hygiene, 
behavior, mood, and affect.  Speech and communication were 
within normal limits, and no delusions or hallucination were 
observed.  In addition, the veteran's thought processes were 
appropriate and both his judgment and his memory were within 
normal limits.  Additionally, suicidal and/or homicidal 
ideations were absent.  The Board does note that the veteran 
has experienced sleep disorder, hypervigilance, and 
detachment.  He is, however, married and resides with his 
wife.  Further, he is the president of his Skeet and Trap 
Shooting club, and is an active skeet and trap shooter, as 
well as a fisher.  As has already been established, the 
veteran lacks the majority of symptoms considered in the 
higher rating criteria.  Thus, the Board finds that, on the 
whole, the veteran's symptoms more accurately reflect an 
evaluation of 30 percent.  

Additionally, the veteran was assigned Global Assessment of 
Functioning (GAF) scores of 35, 60,  and 75 at various times.  
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 81 to 90 reflects absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). A GAF score of 
71 to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 indicates the 
examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

The veteran was characterized by the VA examiner as 
moderately impaired in September 2006 with a GAF score of 60, 
and by the VA staff psychiatrist as slightly impaired with a 
GAF score of 75 in December 2005, moderately impaired in May 
2006 with a GAF score of 60, and majorly impaired in July 
2005 with a GAF of 35.  The Board acknowledges that a GAF 
score is probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, 
the Board recognizes that the objective clinical findings are 
nevertheless more probative in making this important 
determination, as these findings more accurately portray the 
relevant symptoms of the veteran's PTSD.  See 38 C.F.R. 
§§ 4.2, 4.6.  While the Board recognizes the GAF score of 35 
assigned to the veteran in July 2005, the reported objective 
clinical findings at that time are consistent with the 
criteria for no more than the current 30 percent rating.  See 
July 2005 VA Outpatient Clinic Progress Notes.  As the 
clinical findings carry more probative weight, the Board 
finds that there is no justification for increasing the 
rating for the veteran's PTSD on the basis of his GAF score.  

Therefore, the Board finds that the veteran's currently 
assigned 30 percent rating for his PTSD is appropriate and 
there is no basis for a higher evaluation.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claim, making the benefit of the doubt rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


